RODENBECK, J.
[1] The complaint sets forth two causes of action, without separately stating and numbering them; one for false *844representations in making the contract referred to in the complaint, and the other for a breach of the contract. The test is whether or not a recovery on one cause of action would bar a recovery on the other (Carlson v. Albert, 117 App. Div. 836, 102 N. Y. Supp. 944; Perry v. Dickerson, 85 N. Y. 345, 39 Am. Rep. 663); that is, whether or not the plaintiff might demand separate judgments for different sums of money or different forms of relief in different actions (Richards v. Kinsley, 14 N. Y. St. Rep. 701; Robinson v. Brown, 166 N. Y. 159, 59 N. E. 775; Gilbert v. Pritchard, 41 Hun, 46; Welch v. Platt, 32 Hun, 194). In this case an action for damages for a breach of the contract would not bar a recovery for damages for false representations in the making of the contract, and there are therefore two causes of action set out in the complaint.
[2] Where two causes of action are properly stated in the complaint, but are not separately numbered, the court will require the complainant to so state and number the causes on motion (Christenson v. Pincus, 117 App. Div. 810, 102 N. Y. Supp. 1041; Carlson v. Albert, 117 App. Div. 836, 102 N. Y. Supp. 944; Rockey v. Haslett, 91 App. Div. 181, 86 N. Y. Supp. 320; Blake v. Barnes, 56 Hun, 640, 9 N. Y. Supp. 933; Trenndlich v. Hall, 7 N. Y. Civ. Proc. R. 62); but in this case the two causes of action cannot be united in the same complaint, one being in tort and the other on contract, and the plaintiff should therefore be,required to elect between his cause of action, and amend his complaint accordingly.